                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

BARINE DEEZIA,

                       Plaintiff,                                      4:17CV3033

        vs.
                                                                 AMENDED ORDER
GREGORY GRAHAM, Lincoln Police
Department Officer; AARON PETH, Lincoln
Police Department Officer; TREY WAYNE,
Lincoln Police Department Officer; ANDREW
WINKLER, Lincoln Police Department
Officer; MARK MOORE, Lincoln Police
Department Officer; PATRICK MURPHY,
Lincoln Police Department Officer; and
JASON DRAGER, Lincoln Police Department
Officer;

                       Defendants.

       This matter is before the Court on the parties’ Motion to Set Settlement Conference. (Filing

No. 92.) The motion is granted. In accordance with the joint request of the parties,

       IT IS ORDERED as follows:

          1. A settlement conference will be held before United States Magistrate Judge Susan
  M. Bazis with counsel and representatives of the parties on January 15, 2019, from 9:00 a.m.
  to 1 2 : 3 0 p . m . in Courtroom # 3 , Robert V. Denney United States Courthouse, 100
  Centennial Mall South, Lincoln, Nebraska. The parties' representatives and/or counsel shall be
  prepared to participate and negotiate a settlement of this case during the conference.

          2. Unless excused by order of the Court, clients or client representatives with
  complete authority to negotiate and consummate a settlement shall be in attendance at
  the settlement conference. This requires the presence of the client or if a corporate,
  governmental, or other organizational entity, an authorized representative of the client.
  Defendants’ representative must have the authority to commit Defendants to pay, in the
  representative’s own discretion, the amount needed to settle the case; Plaintiff’s representative
  must have the authority, in the representative's own discretion, to authorize dismissal of the
  case with prejudice, or to accept the amount offered and needed to settle the case. If board
  approval is required to authorize settlement, the attendance of at least one sitting member of
  the board (preferably the chairperson) authorized to settle as described above is required. Any
  insurance company that is a party or is contractually required to defend or to pay damages,
  if any, assessed within its policy limits in this case must have a fully authorized settlement
  representative present. Counsel are responsible for timely advising any involved non-party
  insurance company of the requirements of this order. If trial counsel has been fully authorized
to commit the client to pay or to accept in settlement the amount last proposed by the
opponent, in counsel's sole discretion, the client, client representative, or insurance company
representative, as applicable, need not attend. The purpose of this requirement is to have in
attendance a representative who has both the authority to exercise his or her own discretion,
and the realistic freedom to exercise such discretion without negative consequences, in order
to settle the case during the settlement conference without consulting someone else who
is not physically present. In the event counsel for any party is aware of any circumstance
which might cast doubt on a client’s compliance with this paragraph, s/he shall immediately
discuss the circumstance with opposing counsel to resolve it before the settlement conference,
and, if such discussion does not resolve it, request a telephone conference with the Court and
counsel.

       3. If a party fails to comply with paragraph (2) of this order, the settlement
conference will be canceled and costs, attorney fees, and sanctions may be imposed by the
Court against the non-complying party, counsel for that party, or both.

         4. Prior to the settlement conference, counsel shall discuss settlement with their
respective clients and insurance representatives, and shall exchange with opposing counsel
proposals for settlement so the parameters of settlement have been explored well in advance.
If, as a result of such discussions, counsel for any party believes that the parties' respective
settlement positions are so divergent, or for any other reason, that settlement is not
reasonably possible in this matter, he or she shall seek a conference with Magistrate Bazis
and opposing counsel, by telephone or otherwise, to determine whether the settlement
conference should be canceled or postponed. To avoid unnecessarily incurring travel and
other expenses if the settlement conference is canceled or postponed, any request for a
conference to discuss cancellation or postponement must be made on or before January 8,
2019.

         5. Counsel      shall   submit      a   confidential    settlement    statement     to
bazis@ned.uscourts.gov no later than January 2, 2019, setting forth the relevant positions of
the parties concerning factual issues, issues of law, damages, and the settlement negotiation
history of the case, including a recitation of any specific demands and offers that have been
conveyed. Since Magistrate Bazis will have no further substantive involvement in this case,
this statement should describe candid and confidential interests or positions that in counsel’s
opinion may be preeminent in negotiating a settlement; copies should NOT be served on
opposing counsel or parties.

         6. Magistrate Judge Bazis will hold a telephone conference with counsel on January
8, 2019 at 11:00 a.m. for the purpose of reviewing any outstanding issues that may be relevant
prior to the settlement conference. Case Conference Instructions are located at (Filing No. 61)
in this case.

        7. Notwithstanding the provisions of Rule 408, Fed. R. Evid., all statements made by
the parties relating to the substance or merits of the case, whether written or oral, made for
the first time during the settlement conference shall be deemed to be confidential and shall
not be admissible in evidence for any reason in the trial of the case, should the case not
settle. This provision does not preclude admissibility in other contexts, such as pursuing a
motion for sanctions regarding the settlement conference.

       8.   All progression deadlines in this case are stayed.

Dated this 4th day of December, 2018.

                                                  BY THE COURT:


                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge
